DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 The amendment filed January 6, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  
Amendments to the specification and drawings, specifically amendments to the specification have been added to drawings.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-18
For claims 13, 15, and 17, the boundaries of this claim limitation are ambiguous and are unclear whether or not the recitation is requiring the media to have the claimed thickness and voltage.  Additional questions that are raised include:  is the ability to capture particles dependent upon the size of the particles, types of particles, and flow rate, etc. For examination on the merits, prior art that teaches the limitations of the base claims will also be considered as capable of capturing these particle sizes at these rates depending on the conditions
 Claims 14, 16, and 18 contain the trademark/trade name “3M”/“HAPA.”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  
The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify or describe the filter media and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 13, and 14 are rejected under 35 U.S.C. 103 as being obvious over Matsumoto (US 4,205,969).
Regarding claims 1 and 13 as interpreted for examination on the merits, Matsumoto discloses a filter media (Fig. 1; filter element 16, which is an expanded honeycomb; col. 3, lines 45-60) comprising flat sheets that are corrugated into a matrix (honeycomb filter element 16 is constructed of dielectric materials such as paper, PVC, polyethylene and has honeycomb cells that extend in the direction of the air flow 14, i.e., through the cells) wherein air flows through the matrix (honeycomb filter element 16) and airborne contaminants are captured on the sidewalls of the matrix (particulate matter such as dust, smoke and the like from air, are deflected sideways as they flow through the cells, i.e., channels and impinge on and adhere to the cell walls; col. 3, lines 54-60), wherein an active electrostatic field is applied to the matrix (electric field is generated by electrodes 18; col. 3, lines 55-56).  While Matsumoto may not explicitly state the limitation “wherein channel extends from a first side of the filter media to a second side of the filter media,” Matsumoto does disclose this feature in at least in Fig. claim 13, the prior art is considered capable of capturing these particle sizes at these rates.
For claim 14, the teaching of Matsumoto is set forth above.  The prior art discloses the claimed invention except for the specific trademark or trade name of material (i.e., filter media) recited in the claims. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select said filter media, since it has be held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, see above Claim Rejections - 35 USC § 112.
Claims 2-4, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Wiser (US 8,795,601).
For claims 2 and 15 as interpreted, the teaching of Matsumoto is set forth above. Matsumoto discloses a corrugated sheet filter 16, wherein the corrugated sheet 
Wiser teaches analogous art but does not disclose a corrugated sheet. Wiser does disclose an active field polarized media air cleaner (filter media for an active field polarized media air cleaner; Claim 1) comprising a conductive screen (conductive screen 13; Fig. 1-3; col. 3, lines 5-10, 35-45); a sheet, wherein the sheet has channels therethrough that allow for passage of air (incoming air passing through dielectric filter material, or channels, 16A-D, separate sheets of filter material placed in contact with each other in filter layers 16A-D; Figs. 1, 3; col. 3, lines 5-15, 40-50); a high-voltage power supply connected to the conductive screen (one terminal of a high voltage power supply 108 is connected to center screen 13; Figs. 1-3; col. 3, lines 35-40), wherein the voltage applied to the conductive screen creates a polarizing field upstream of the sheet that charges particles passing through the field (electrostatic field polarizes a media and polarizes particles to increase the particle collection efficiency on the media; Figs. 1-3; col. 1, lines 15-20, 40-45). 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the filter of Wiser to provide a corrugated sheet, as disclosed by Matsumoto, in order to decrease the air flow resistance of filter media in order to improve the capacity claim 15, the prior art is considered capable of capturing these particle sizes at these rates
For claim 3, the teaching of Wiser and Matsumoto is set forth above with claim 2 and disclose the active field polarized media air cleaner. However, Wiser does not disclose wherein the charged particles are captured on sidewalls of the corrugated sheet, but Matsumoto does teach wherein the charged particles are captured on sidewalls of the corrugated sheet (particulate matter such as dust, smoke and the like from air, are deflected sideways as they flow through the cells (channels) and impinge on and adhere to the cell walls; Abstract; Claim 9). As such, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Wiser to provide wherein the charged particles are captured on sidewalls of the corrugated sheet, as disclosed by Matsumoto, in order to provide high capacity air filters.
For claim 4
For claim 16, the teaching of Wiser and Matsumoto is set forth above.  The prior art discloses the claimed invention except for the specific trademark or trade name of material, i.e., filter media, recited in the claims. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select said filter media, since it has be held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, see above Claim Rejections - 35 USC § 112.
Claim Rejections - 35 USC §§ 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5-7, 10-11, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dominiak (US 6986804).
For claims 5 and 17, Dominiak discloses an active field polarized media air cleaner comprising a corrugated sheet (207, 307), wherein the corrugated sheet has 
It would appear that Dominiak is may not explicitly state a conductive member embedded within the corrugated sheet; however, at column 6, lines 50-60 Dominiak does teach “one or more layers could also have active charging such as by the use of a film, with a metallized surface or layer on one face that has a high voltage applied to it. This could be accomplished in the present invention by the addition of such metallized layer adjacent to a contoured layer, or the application of a metal coating on a layer. Flow channel filtration medium layers comprising such metallized layers could then be mounted in contact with an electrical voltage source resulting in electrical flow through the metallized media layers. Examples of active charging are disclosed in U.S. Pat. No. 5,405,434 to Inculet [emphasis added].”  
Consequently, it would have been readily obvious to one having ordinary skill in the art to employ a high-voltage power supply connected to conductive member embedded within the corrugated sheet and for one of ordinary skill to recognize that the high-voltage power supply applies a voltage to the conductive member that creates a polarizing field within the corrugated sheet that charges particles passing through the field in order to have active charging.  Furthermore, the interpretation stated here within regarding claim 17
For claims 6 and 7, the teaching of Dominiak is set forth above and further teaches the conductive member is a sheet and a band, i.e., “layer on one face.”
For claims 10 and 11, the teaching of Dominiak is set forth above and further discloses the corrugated sheet comprises alternating corrugated layers (207) and flat sheet layers (208) (Fig. 12) and wherein the corrugated layers define sidewalls of the channels and at least one of a top and bottom of each channel (Fig. 12).
For claim 18, the teaching of Dominiak is set forth above. The prior art discloses the claimed invention except for the specific trademark or trade name of material(in this case, the filter media) recited in the claims. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select said filter media, since it has be held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, see above Claim Rejections - 35 USC § 112.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto taken with Wiser in view of Insley (US 6280824).
For claims 8 and 9, the teaching of the prior art is set forth above but is silent regarding alternating corrugated layers and flat sheet layers for said corrugated sheet, and further, wherein said corrugated layers define sidewalls of the channels and at least one of a top [wall] and bottom [wall] of each channel. 
However, the prior art reference to Insley discloses corrugated layers at col. 2, lines 45-56 and in Figs. 5-6, “A filtration media array formed of at least one layer of a flow channel assembly defined by a contoured film layer and a second film layer. The contoured film layer has a first face and a second face, a series of peaks on at least one .
Response to Arguments
Applicant’s arguments, see pp. 7-10, filed January 6, 2021, have been fully considered but they are not persuasive. The preferred embodiments which Applicant’s arguments rely upon are not the cited for the rejections of claim 1-4 under 35 USC § 103 here within.  Nevertheless, the prior art reference are relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  See MPEP § 2123.  Furthermore, Applicant's arguments are against an individual reference (Matsumoto), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Applicant’s arguments for claims 5-12, Applicant asserts that the Office Action presents advantages that are not relevant to the claimed properties and then asserts further that said advantages are possible with the instant invention, see top 
Regarding advantages (pp. 10-11) asserted for new claims 13-18, the materials are not recited in the claims; therefore, any allegation of unexpected results is not commensurate with the scope of the claims.  Regarding new claims 13, 15, and 18, the claimed removal rates are indicated in Table 1, and Table 1 shows a much better removal rates “w/ionizer” in row two.  Since claims do not preclude an ionizer, this demonstrates that the prior art materials could achieve at least the claimed rates, such as if an ionizer were used. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   For example, US 6589317 discloses a filter media with channels, and US 3793802 discloses honeycomb electrodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203.  The examiner can normally be reached on Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones (Acting SPE) can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        April 5, 2021


/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776